          Case 1:12-cv-01466-ALC Document 75 Filed 11/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA, STATE OF
NEW YORK ex rel. CLIFFORD WEINER                            Case No.: 1:12-cv-01466-ALC

                         Plaintiffs,                        ECF Case

             -against-                                      NOTICE OF MOTION

SIEMENS AG, et al.

                         Defendants.



       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, any reply

papers filed in support, and all prior pleadings and proceedings herein, Defendants Siemens

Corporation, Siemens Industry, Inc., and Siemens Electrical, LLC, f/k/a Schlesinger-Siemens

Electrical, LLC (collectively, the “Siemens Defendants”), respectfully move this Court, before

the Honorable Andrew L. Carter Jr., United States District Judge, at the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, New York, for an Order pursuant to

Rules 4(m), 12(b)(2), 12(b)(5) and 41(b) of the Federal Rules of Civil Procedure dismissing with

prejudice all claims in the above-captioned qui tam action, and for such other and further relief

as the Court may deem just and proper.

       PLEASE TAKE FURTHER NOTICE that pursuant to the prior direction of the Court,

response papers, if any, shall be served and filed on or before December 8, 2020 and reply

papers, if any, shall be served and filed on or before December 22, 2020.

       PLEASE TAKE FURTHER NOTICE that the Siemens Defendants respectfully request

that the Court hear oral argument as it may assist the Court, on a date and at a time designated by

the Court.
        Case 1:12-cv-01466-ALC Document 75 Filed 11/04/20 Page 2 of 2




Dated: November 4, 2020            Respectfully submitted,
       New York, New York
                                   BINDER & SCHWARTZ LLP


                             By:    /s/ Wendy H. Schwartz
                                   Wendy H. Schwartz
                                   M. Tomas Murphy
                                   Travis A. Gonyou
                                   366 Madison Avenue, 6th Floor
                                   New York, New York 10017
                                   Telephone: (212) 510-7008
                                   Facsimile: (212) 510-7299
                                   wschwartz@binderschwartz.com
                                   tmurphy@binderschwartz.com
                                   tgonyou@binderschwartz.com

                                   Attorneys for Defendants Siemens Corporation,
                                   Siemens Industry, Inc., and Siemens Electrical,
                                   LLC




                                      2
